Title: From James Madison to Mann Page, Jr., [post 23] August 1791
From: Madison, James
To: Page, Mann, Jr.


Dear Sir
Philadelphia [post 23] Augst. 1791.
This will be handed you by Mr. Childs who solicits subscriptions to a new Gazette to be edited at the Seat of Federal Government, from his press by Mr. Freneau. He will communicate to you the plan, which speaks its own merits. Those of Mr. Childs have, besides other vouchers, the character & success of a paper of which he has long been the Printer in New York. With Mr. Freneau I have been long & intimately acquainted. He is a man of acknowledged genius, of extensive literature, of experience in the business he is to conduct, and of great integrity. These qualifications promise a vehicle of intelligence and entertainment to the public which has the best pretensions to its patronage. I take the liberty of asking yours, not only from a persuasion that in bestowing it you will aid a very useful undertaking, but from a desire of testifying my esteem & friendship for the conductor of it by contributing to render the profits as proportionate as may be to the justice of his title to them. With very great esteem & regard I am Dear Sir Your Mo: Obedt. hble servt.
Js. Madison Jr
 